                      Case 15-10164                 Doc 60           Filed 03/07/19 Entered 03/07/19 11:07:53                                      Desc Main
                                                                      Document     Page 1 of 17




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Gary A Kendall                                                                  §           Case No. 15-10164
                   Kathleen C Kendall                                                              §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/21/2015 . The undersigned trustee was appointed on 03/21/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               24,092.36

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          2,599.72
                                                     Bank service fees                                                                  945.07
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               20,547.57

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-10164                  Doc 60          Filed 03/07/19 Entered 03/07/19 11:07:53                                      Desc Main
                                                         Document     Page 2 of 17




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/16/2015 and the
      deadline for filing governmental claims was 09/17/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,159.24 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,159.24 , for a total compensation of $ 3,159.24 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 222.00 , for total expenses of $ 222.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/06/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                           Case 15-10164            Doc 60      Filed 03/07/19 Entered 03/07/19 11:07:53                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 17AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              15-10164                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Gary A Kendall                                                                                              Date Filed (f) or Converted (c):   03/21/2015 (f)
                      Kathleen C Kendall                                                                                          341(a) Meeting Date:               04/13/2015
For Period Ending:    03/06/2019                                                                                                  Claims Bar Date:                   09/16/2015


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. Debtors' primary single family residence located at 260 N Ma                         30,000.00                    1,500.00                                                       0.00                        FA
  2. Rental Property- home located at 216 E Superior Street in Ot                         20,000.00                   20,000.00                                                       0.00                        FA
  3. Vacant home located at 108 Plumb Street in Ransom Illinois;                          95,000.00                    3,500.00                                                       0.00                        FA
  4. Vacant Lot located at 101 Campbell St, Ranson, Illinois; PIN                          6,000.00                    5,500.00                                                 5,500.00                          FA
  5. Cash on Hand                                                                            380.00                        0.00                                                       0.00                        FA
  6. Cash on Hand                                                                             80.00                        0.00                                                       0.00                        FA
  7. Checking, savings or other financial accounts, certificates                               3.00                        0.00                                                       0.00                        FA
  8. Checking, savings or other financial accounts, certificates                             150.00                        0.00                                                       0.00                        FA
  9. Household goods and furnishings, including audio, video, and                          2,500.00                        0.00                                                       0.00                        FA
 10. Books, pictures and other art objects; antiques; stamp, coin                          1,000.00                        0.00                                                       0.00                        FA
 11. Wearing apparel.                                                                        150.00                        0.00                                                       0.00                        FA
 12. Automobiles, trucks, trailers, and other vehicles and access                          5,000.00                        0.00                                                 5,000.00                          FA
 13. Automobiles, trucks, trailers, and other vehicles and access                          5,000.00                        0.00                                                       0.00                        FA
 14. Automobiles, trucks, trailers, and other vehicles and access                         17,000.00                   13,500.00                                                13,500.00                          FA
 15. Anticipated Tax Refund For 2014 Tax Year (u)                                            616.00                        0.00                                                       0.00                        FA
 16. IL Treasurer-unclaimed property (u)                                                       0.00                      92.36                                                     92.36                          FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $182,879.00                  $44,092.36                                               $24,092.36                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                   Page:   2
                                        Case 15-10164              Doc 60          Filed 03/07/19          Entered 03/07/19 11:07:53                    Desc Main
Sale of estate's interest in vehicles allowed (order 3/7/16, doc. 33), Report of Sale filed (6/3/16, doc. 42). Proceeds received. Trustee sold vacant land in Seneca, IL (sale
approved 7/21/17 doc. 49). Report of Sale Filed (11/22/17 doc. 52) Final estate tax   Document              Page
                                                                                         returns mailed 9/26/18       4 of
                                                                                                                 . Finally    17 IRS's "no action" letters 2/1/19. TFR submitted
                                                                                                                           received
2/11/19
                                                                                                                                                                                   Exhibit A

RE PROP #              1   --   260 N Main St, Seneca IL, Property (debtor's homestead, insufficient value to liquidate)
RE PROP #              2   --   216 E Superior Street, Ottawa, IL; Free SImple Ownership . MFR granted - order of
                                foreclosure entered pre petition.
RE PROP #              3   --   108 Plumb St, Ransom, IL; Fee Simple Ownership. MFR was granted 5/1/15
RE PROP #              4   --   101 Campbell St, Ransom, IL - closed on sale in November 2017
RE PROP #              5   --   Cash on Hand
RE PROP #              6   --   Cash on Hand
RE PROP #              7   --   Checking Account #:******5491 @ First Midwest Bank, 224 N Main St, Seneca, IL 61360
RE PROP #              8   --   Checking Account # ******3192 @ First Midwest Bank, 224 N Main St, Seneca, IL 61360
RE PROP #              9   --   Household furniture and furnishings located at 260 N Main St, Seneca IL
RE PROP #            10    --   Collectibles located at 260 N Main St. Seneca IL
RE PROP #             11   --   Clothing
RE PROP #            12    --   1929 Mercedes Gazelle Replica -report of sale, doc. 42
RE PROP #            13    --   2005 Jeep Grand Cherokee with 93,000 miles in fair condition (exemption amended
                                4/26/16 to claim full value that Trustee's broker estimated)
RE PROP #            14    --   2012 Dodge Ram with 77,000 miles titled in Kendall Restoration and Gary A Kendall -
                                report of sale, dock 42
RE PROP #            15    --   On 4/24/16 exemption amended to exempt this in full.
RE PROP #            16    --   Monies held by the Illinois Treasurer - unclaimed property division

Initial Projected Date of Final Report (TFR): 12/19/2016             Current Projected Date of Final Report (TFR): 12/20/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                          Case 15-10164                 Doc 60 Filed 03/07/19
                                                                                            FORM 2Entered 03/07/19 11:07:53                               Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 5 of 17 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 15-10164                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Gary A Kendall                                                                                                Bank Name: BOK Financial
                   Kathleen C Kendall                                                                               Account Number/CD#: XXXXXX0176
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX1675                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                               Separate Bond (if applicable):


       1                2                                3                                             4                                                     5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   01/05/16             16         Leslie Geissler Munger                     IL Treasurer-unclaimed                                  1229-000                   $92.36                                     $92.36
                                   Comptroller - State of Illlinois           property
                                   325 West Adams Street                      Monies held by the Illinois
                                   Springfield, IL 62704-1871                 Treasurer - unclaimed property
                                                                              division
   04/14/16                        American Auction Associates, Inc.          Liquidation of Assets                                                         $18,500.00                                $18,592.36
                                   508 West Brittany Drive                    2012 Dodge Ram 1500 and
                                   Arlington Heights, IL 60004                1974 Gazelle Replica
                                                                              Gross Receipts                            $18,500.00

                        12                                                    Automobiles, trucks, trailers,             $5,000.00    1129-000
                                                                              and other vehicles and access
                        14                                                    Automobiles, trucks, trailers,            $13,500.00    1129-000
                                                                              and other vehicles and access
   04/29/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $10.61          $18,581.75
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/31/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $27.54          $18,554.21
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/30/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $26.61          $18,527.60
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/29/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $27.46          $18,500.14
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/31/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $27.42          $18,472.72
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   09/30/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $26.49          $18,446.23
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/31/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $27.34          $18,418.89
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   11/30/16                        Bank of Kansas City                        Bank Service Fee under 11                               2600-000                                        $26.42          $18,392.47
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                      Page Subtotals:                                                        $18,592.36               $199.89
                                                                                                                                                                                                    Page:           2
                                         Case 15-10164                  Doc 60 Filed 03/07/19
                                                                                            FORM 2Entered 03/07/19 11:07:53                               Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 6 of 17 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 15-10164                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Gary A Kendall                                                                                              Bank Name: BOK Financial
                   Kathleen C Kendall                                                                               Account Number/CD#: XXXXXX0176
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX1675                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                               Separate Bond (if applicable):


       1                2                                3                                              4                                                    5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   12/30/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $27.26          $18,365.21
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   01/31/17                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $27.29          $18,337.92
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   02/21/17            101         International Sureties, Ltd.               2017 Blanket Bond                                     2300-000                                           $5.73          $18,332.19
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139
   02/28/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $24.61          $18,307.58
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $27.21          $18,280.37
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   04/28/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $26.29          $18,254.08
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $27.13          $18,226.95
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/21/17            102         Clerk of the United States Bankruptcy      Filing fee                                            2700-000                                         $181.00          $18,045.95
                                   Court
                                   219 S. Dearborn
                                   Chicago, IL 60604

   06/30/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $26.17          $18,019.78
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $26.78          $17,993.00
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $26.74          $17,966.26
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                       Page Subtotals:                                                             $0.00              $426.21
                                                                                                                                                                                                      Page:           3
                                         Case 15-10164                 Doc 60 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:07:53                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-10164                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Gary A Kendall                                                                                                Bank Name: BOK Financial
                   Kathleen C Kendall                                                                                 Account Number/CD#: XXXXXX0176
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX1675                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                                 Separate Bond (if applicable):


       1                2                               3                                                4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                         Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                           ($)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $25.84          $17,940.42
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $26.66          $17,913.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/22/17                        Chicago Title and Trust Company           Sale of Real Property                                                              $4,324.11                               $22,237.87
                                   605 E Etna Road
                                   Ottawa, IL
                                                                             Gross Receipts                               $5,500.00

                                   LaSalle County Property taxes                                                          ($127.14)    2820-000

                                   Chicago Title and Trust Company                                                        ($773.75)    2500-000

                                   Centrury 21 Affiliated                                                                 ($275.00)    3510-000

                        4                                                    Vacant Lot located at 101                    $5,500.00    1110-000
                                                                             Campbell St, Ranson, Illinois;
                                                                             PIN
   11/30/17                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $25.76          $22,212.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/28/17            103         Carleen L Cignetto                        Attorney fees                                             3210-000                                     $1,150.00           $21,062.11
                                   CARLEEN L CIGNETTO
                                   2 DEARBORN SQUARE
                                   SUITE 2
                                   KANKAKEE, IL 60901
   12/28/17            104         Carleen L Cignetto                        Attorney expenses                                         3220-000                                         $79.50          $20,982.61
                                   CARLEEN L CIGNETTO
                                   2 DEARBORN SQUARE
                                   SUITE 2
                                   KANKAKEE, IL 60901
   12/29/17                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $32.92          $20,949.69
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                             $4,324.11           $1,340.68
                                                                                                                                                                                                   Page:           4
                                         Case 15-10164                 Doc 60 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:07:53                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-10164                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Gary A Kendall                                                                                             Bank Name: BOK Financial
                   Kathleen C Kendall                                                                              Account Number/CD#: XXXXXX0176
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX1675                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $31.55          $20,918.14
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            105         International Sureties, LTD               2018 Blanket Bond                                     2300-000                                           $7.60          $20,910.54
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $28.07          $20,882.47
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $31.03          $20,851.44
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $29.99          $20,821.45
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $30.94          $20,790.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $29.90          $20,760.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $30.85          $20,729.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $30.81          $20,698.95
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $29.77          $20,669.18
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $30.72          $20,638.46
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $29.68          $20,608.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                              $0.00              $340.91
                                                                                                                                                                                                   Page:           5
                                         Case 15-10164                 Doc 60 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:07:53                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-10164                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Gary A Kendall                                                                                              Bank Name: BOK Financial
                   Kathleen C Kendall                                                                               Account Number/CD#: XXXXXX0176
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX1675                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $30.63          $20,578.15
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $30.58          $20,547.57
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $22,916.47            $2,368.90
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $22,916.47            $2,368.90
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $22,916.47            $2,368.90




        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                              $0.00               $61.21
                                                                                                                                                           Page:     6
                                 Case 15-10164    Doc 60          Filed 03/07/19 Entered 03/07/19 11:07:53         Desc Main
                                                                   Document     Page 10 of 17
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0176 - Checking                                        $22,916.47               $2,368.90            $20,547.57
                                                                                                         $22,916.47               $2,368.90            $20,547.57

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                 $1,175.89
                                            Total Net Deposits:                       $22,916.47
                                            Total Gross Receipts:                     $24,092.36




UST Form 101-7-TFR (5/1/2011) (Page: 10)                            Page Subtotals:                                       $0.00                $0.00
                  Case 15-10164               Doc 60       Filed 03/07/19 Entered 03/07/19 11:07:53         Desc Main
                                                            Document     Page 11 of 17
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-10164                                                                                                         Date: March 6, 2019
Debtor Name: Gary A Kendall
Claims Bar Date: 9/16/2015


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled            Claimed              Allowed
           Cindy M. Johnson                    Administrative                                     $0.00           $3,159.24            $3,159.24
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                    Administrative                                     $0.00             $222.00              $222.00
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Chicago Title and Trust Company     Administrative                                     $0.00             $773.75              $773.75
100
2500




           Clerk of the United States          Administrative                                     $0.00             $181.00              $181.00
100        Bankruptcy Court
2700       219 S. Dearborn
           Chicago, IL 60604


           LaSalle County Property taxes       Administrative                                     $0.00             $127.14              $127.14
100
2820




           Carleen L Cignetto                  Administrative                                 $1,225.00           $1,150.00            $1,150.00
100        CARLEEN L CIGNETTO
3210       2 DEARBORN SQUARE                                     order approving at doc. 54
           SUITE 2
           KANKAKEE, IL 60901

           Carleen L Cignetto                  Administrative                                  $162.00               $79.50               $79.50
100        CARLEEN L CIGNETTO
3220       2 DEARBORN SQUARE                                     order approving at doc. 54
           SUITE 2
           KANKAKEE, IL 60901

           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00           $2,899.74            $2,899.74
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606


           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00              $53.80               $53.80
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606




                                                                              Page 1                      Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
                 Case 15-10164                  Doc 60       Filed 03/07/19 Entered 03/07/19 11:07:53         Desc Main
                                                              Document     Page 12 of 17
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 15-10164                                                                                                           Date: March 6, 2019
Debtor Name: Gary A Kendall
Claims Bar Date: 9/16/2015


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed               Allowed
           Centrury 21 Affiliated                Administrative                                     $0.00            $275.00               $275.00
100
3510




           American Auction Associates, Inc.     Administrative                                     $0.00             $875.83              $875.83
100        5017.70 West Brittany Drive
3620       Arlington Heights, Illinois 60004




2a         Department Of The Treasury            Priority                                       $1,700.00          $11,650.00           $11,650.00
280        Internal Revenue Service
5800       Cincinnati, Oh 45999-0025




4          Illinois Department Of Revenue        Priority                                       $8,445.00           $7,443.07            $7,443.07
280        Bankruptcy Section
5800       P.O. Box 64338
           Chicago, Illinois 60664-0338


1          Commonwealth Edison Company           Unsecured                                       $140.00            $1,355.72               $25.65
300        3 Lincoln Center
7100       Attn: Bankruptcy Department
           Oakbrook Terrace, Il 60181


3          Quantum3 Group Llc As Agent For       Unsecured                                      $2,061.00           $2,188.88            $2,188.88
300        Comenity Capital Bank
7100       Po Box 788
           Kirkland, Wa 98083-0788


5          Cavalry Spv I, Llc                    Unsecured                                      $1,771.00           $1,693.61            $1,693.61
300        Assignee Of Capital One, N.A.
7100       Bass & Associates, P.C.
           3936 E. Ft. Lowell Road, Suite
           #200
           Tucson, Az 85712
6          First National Bank Of Omaha          Unsecured                                      $6,227.00           $6,227.30            $6,227.30
300        C/O Cory J. Rooney
7100       4885 S. 118Th Street, Ste 100
           Omaha, Ne 68137


7          Portfolio Recovery Associates, Llc    Unsecured                                      $8,537.00           $8,756.88            $8,756.88
300        Successor To Citibank, N.A.
7100       (Sears)
           Pob 41067
           Norfolk Va 23541




                                                                             Page 2                         Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
                 Case 15-10164              Doc 60          Filed 03/07/19 Entered 03/07/19 11:07:53        Desc Main
                                                             Document     Page 13 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-10164                                                                                                         Date: March 6, 2019
Debtor Name: Gary A Kendall
Claims Bar Date: 9/16/2015


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled             Claimed              Allowed
8a         Illinois Department Of Revenue     Unsecured                                      $1,771.00            $1,047.52            $1,047.52
380        Bankruptcy Section
7300       Po Box 64338
           Chicago Il 60664-0338


2          Department Of The Treasury         Secured                                        $52,756.00          $58,010.80           $58,010.80
400        Internal Revenue Service
4300       Cincinnati, Oh 45999-0025




           Case Totals                                                                       $84,795.00        $108,170.78           $106,840.71
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3                     Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 15-10164              Doc 60     Filed 03/07/19 Entered 03/07/19 11:07:53              Desc Main
                                               Document     Page 14 of 17




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-10164
     Case Name: Gary A Kendall
                 Kathleen C Kendall
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                20,547.57

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      Department Of The
      2               Treasury          $          58,010.80 $     58,010.80 $             0.00 $              0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                20,547.57


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                     $       3,159.24 $               0.00 $         3,159.24
      Trustee Expenses: Cindy M. Johnson                 $         222.00 $               0.00 $          222.00
      Attorney for Trustee Fees: Carleen L
      Cignetto                                           $       1,150.00 $        1,150.00 $                  0.00
      Attorney for Trustee Expenses: Carleen L
      Cignetto                                           $            79.50 $         79.50 $                  0.00
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $               2,899.74 $               0.00 $         2,899.74
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                           $            53.80 $             0.00 $              53.80
      Auctioneer Expenses: American Auction
      Associates, Inc.                                   $         875.83 $               0.00 $          875.83




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 15-10164             Doc 60   Filed 03/07/19 Entered 03/07/19 11:07:53                  Desc Main
                                             Document     Page 15 of 17




                                                                                  Interim Payments Proposed
                         Reason/Applicant                     Total Requested     to Date          Payment
      Charges: Clerk of the United States
      Bankruptcy Court                                    $             181.00 $           181.00 $           0.00
      Other: Chicago Title and Trust Company              $             773.75 $           773.75 $           0.00
      Other: LaSalle County Property taxes                $             127.14 $           127.14 $           0.00
      Other: Centrury 21 Affiliated                       $             275.00 $           275.00 $           0.00
                 Total to be paid for chapter 7 administrative expenses                     $             7,210.61
                 Remaining Balance                                                          $            13,336.96


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                   NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 19,093.07 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount          Interim Payments Proposed
     Claim No.            Claimant                        of Claim                to Date          Payment
                          Department Of The
     2a                   Treasury                        $         11,650.00 $              0.00 $       8,137.80
                          Illinois Department Of
     4                    Revenue                         $          7,443.07 $              0.00 $       5,199.16
                 Total to be paid to priority creditors                                     $            13,336.96
                 Remaining Balance                                                          $                 0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 18,892.32 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The




UST Form 101-7-TFR (5/1/2011) (Page: 15)
         Case 15-10164             Doc 60      Filed 03/07/19 Entered 03/07/19 11:07:53          Desc Main
                                                Document     Page 16 of 17




     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          Commonwealth Edison
     1                    Company                      $           25.65 $              0.00 $              0.00
                          Quantum3 Group Llc As
     3                    Agent For                    $       2,188.88 $               0.00 $              0.00
     5                    Cavalry Spv I, Llc           $       1,693.61 $               0.00 $              0.00
                          First National Bank Of
     6                    Omaha                        $       6,227.30 $               0.00 $              0.00
                          Portfolio Recovery
     7                    Associates, Llc              $       8,756.88 $               0.00 $              0.00
                 Total to be paid to timely general unsecured creditors                $                    0.00
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 1,047.52 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 16)
        Case 15-10164              Doc 60   Filed 03/07/19 Entered 03/07/19 11:07:53            Desc Main
                                             Document     Page 17 of 17




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                    of Claim              to Date          Payment
                          Illinois Department Of
     8a                   Revenue                    $         1,047.52 $              0.00 $           0.00
                 Total to be paid to subordinated unsecured creditors                 $                 0.00
                 Remaining Balance                                                    $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 17)
